Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/9/2021 has been entered.
Response to Amendment
This action is responsive to remarks and amendment filed on 4/9/2021.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 1, 3-9, 11-15 and 17-23 are pending in this Office Action. Claims 1, 9 and 15 are independent claims.

Remarks
The claims and only the claims form the metes and bounds of the invention will be addressed.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1, 9 and 15 are rejected on the ground of nonstatutory double patenting over claims 1, 9 and 15 of Application 15/940,247 and claims 1, 12 and 17 of Application 16/173,298 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: The current application and the Patent both are claiming obtaining at least one log message, wherein the at least one log message comprises a pattern-based message template and one or more message variables, wherein the pattern-based message template was learned from historical log data using a log pattern mining technique; obtaining a compression index that maps a plurality of pattern-based message templates to a corresponding message signature; and writing, using at least one processing device, the one or more message variables and a message signature corresponding to the pattern-based message template of the at least one log message to a log file.  For this reason, this feature is not distinguished from one to another and there is no 
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

Response to Arguments
Applicant's arguments with respect to claims 1, 3-9, 11-15 and 17-23 have been fully considered but they are not persuasive.
Regarding claims 1, 9 and 15, the amended claims 1, 9 and 15, introduce new limitations and the applicant argued that Hanaoka in view of Hong and Singh does not teach the newly added limitations.
In response to the amendment and the argument, Examiner respectfully submits Hanaoka in view of Hong and Hatonen explicitly teaches the features as the amended claims 1, 9 and 15 per the rejection under 103(a). Please see the map below.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 1, 3-9, 11-15 and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hanaoka et al (US Pub. No. 2014/0317137 A1), hereinafter “Hanaoka” in view of Hong et Hong” and Hatonen et al. (US Pub. No. 2005/0138483 A1), hereinafter “Hatonen”.
	Regarding claim 1, Hanaoka teaches a method, comprising: 
	obtaining at least one log message, wherein the at least one log message comprises a pattern-based message template and one or more message variable values, wherein the pattern-based message template is based at least in part on at least one pattern that is repeated across a plurality of the log messages (Hanaoka, See [0098] and Figure 18, Accordingly, the storing program 613 of this embodiment extracts a common portion and a variable portion from the log message 305 of the log 301, stores the extracted common portion in the common table 622, and stores the extracted variable portion in the variable table 623. See [0125], See [0068], Instead of obtaining logs from the log generating systems 105 via the network 107 or via the log collecting system 106, the log management computer 101 may obtain logs from some storage medium (e.g., a portable storage medium) in which logs generated by the log generating systems 105 are stored. The log generating systems 105 in this case do not need to be coupled to the log management computer 101); 
	writing, using at least one processing device, the one or more separated message variable values and a message signature corresponding to the separated pattern-based message template of the at least one log message to a log file (Hanaoka, See [0100]-[0108] and Figures 3-4, The log table 621 stores, for each log, the date/time, host name, and other structured portions of the log. …  The common portions extracted from the logs are integrated to be stored in the common table 622. The common table 622 includes the cid 711, a level 712, and an msg template 713). 
	Hanaoka teaches registered as the msg template 713 in the first row of the common table 622 of FIG. 4 is a common portion (message template) which is obtained by the storing program 613 by removing a variable portion from the log messages of the logs in the first to fourth rows of the table of FIG. 27. A variable portion of a log message is converted into a given letter string (for example, "% s") so that the log management computer 101 can identify which portion has been a variable portion (Hanaoka, See [0110]) and does not explicitly disclose obtaining a compression index that maps each of a plurality of different pattern- 15based message templates to a corresponding message signature of a plurality of message signatures.
	However, Hong teaches obtaining a compression index that maps each of a plurality of different pattern- 15based message templates to a corresponding message signature of a plurality of message signatures (Hong, See [0025], One embodiment may include a method for compressing text data. In a further embodiment, the method may include receiving text data. A further embodiment may include searching a compressible text item in a text data based on a text dictionary, wherein the text dictionary includes a plurality of key value pairs, each of which includes a text compression value and a corresponding compressible text items. See [0038], In one embodiment, a text dictionary may be built by an administrator familiar with an application system through manually entering key value pairs. In a further embodiment, a text dictionary may also be automatically built through extracting high-frequency information from massive sample text data. In an example embodiment, for an application running in a long term, many historical logs may already have been generated. In a further embodiment, these logs may be used as sample text data to generate a text dictionary. In a further embodiment, it may be also possible to directly use a text dictionary of other similar application that already runs).
	Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine Hanaoka and Hong because Hong provides text compression and decompression wherein a desired compression ratio may be obtained, and the compressed content per se is still in a searchable text form, thereby providing a possibility for searching without decompression and significantly saving storage space and enhancing search efficiency, and in turn, reducing the total cost ownership TCO and providing a better user experience (Hong, See ABSTRACT) can be utilized by Hanaoka to use compression index and to improve system performance.
 	Hanaoka in view of Hong does not explicitly disclose wherein the pattern- 10based message template comprises at least one portion that is replaced with at least one of the message variable values, wherein the at least one pattern used to generate the pattern-based message template is learned from historical log data using a log pattern mining technique , and wherein the log pattern mining technique learns the at least one pattern of the pattern-based message template to represent a plurality of historical log 15messages in the historical log data; separating the at least one log message into the pattern-based message template and the one or more message variable values using the learned at least one pattern.
	However, Hatonen teaches wherein the pattern- 10based message template comprises at least one portion that is replaced with at least one of the message variable values, wherein the at least one pattern used to generate the pattern-based message template is learned from historical log data using a log pattern mining technique (Hatonen, See [0013], Concepts for obtaining a condensed or concise representation for data mining are known e.g. from J.-F. Boulicaut et al. "Modeling KDD Processes within the Inductive Database In these publications, patterns are used to define association rules which are screened. The aim is to obtain a condensed set of association rules. However, the disclosed procedures do not serve to reduce consumed space or increase readability for human beings), and wherein the log pattern mining technique learns the at least one pattern of the pattern-based message template to represent a plurality of historical log 15messages in the historical log data (Hatonen, See [0006], FIG. 1 shows an example of an extract portion of a log record produced by a fire-wall application. Most of the lines are reporting from quite normal network activity which is not very interesting. Therefore, logs are used basically for `after-the-fact`-analysis where-reasons and chains of events preceding problems are analysed. Even for such tasks, the present logs are very difficult to use due to the huge amount of data which hides relevant facts); separating the at least one log message into the pattern-based message template and the one or more message variable values using the learned at least one pattern (Hatonen, See [0056] and Figures 1-4, FIG. 4 shows an example for eleven most frequent sets or patterns found in a firewall log file. The first set contains constant values of all other fields except the field "destination". Therefore, this field is marked with "*". Furthermore, .
	Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine Hanaoka and Hong and Hatonen because Hatonen provides invention relates to a method and apparatus for compressing a log record information provided e.g. to a monitoring system. Frequent patterns in the log information are detected and, then, redundant frequent patterns whose value or record combination is a subset of a value or record combination of another one of said detected frequent patterns are removed. Accordingly, a general method is provided which can be applied to all event logs arising from communication net-works or other monitoring systems. The detection of frequent patterns is only based on value or record combinations and is thus independent of the specific application. On the other hand, the size of the stored log files can be decreased remarkably while remaining readable for human beings (Hatonen, See ABSTRACT) can be utilized by Hanaoka and Hong to use compression index and to improve system performance.


Hanaoka in view of Hong and Hatonen further teaches the method of claim 1, further comprising initializing a counter associated with the pattern-based message template in response to the pattern-based message template not being in the compression index and incrementing 30 the counter associated with the pattern-based message template in response to the pattern-based message template being in the compression index, wherein a given message signature is assigned to a particular pattern-based message template based on a length of the given message signature and a frequency of occurrence of the particular pattern-based message template (Hatonen, See [0027]-[0031]).
	Regarding claim 4, Hanaoka in view of Hong and Hatonen further teaches the method of claim 3, further comprising when a given pattern-based message template is not in the compression index: adding a message signature to the compression index and a decompression index for the given pattern-based message template (Hong, See [0039-]-[0040]). 
	Regarding claim 5, Hanaoka in view of Hong and Hatonen further teaches the method of claim 1, wherein the compression index comprises a key/value database where a plurality of the pattern-based message templates are keys and the corresponding message signatures are values of the key/value database (Hong, See [0028]). 
	Regarding claim 6, Hanaoka in view of Hong and Hatonen further teaches the method of claim 1, further comprising the step of decompressing the log file using a decompression index that maps a plurality of message signatures to corresponding pattern-based message templates (Hong, See [0028]). 
Hanaoka in view of Hong and Hatonen further teaches the method of claim 6, wherein the decompression index comprises a key/value database where the message signatures are keys and the corresponding plurality of pattern-based message templates are values of the key/value database (Hong, See [0028]). 
	Regarding claim 8, Hanaoka in view of Hong and Hatonen further teaches the method of claim 1, wherein the at least one log message is from one or more historical log messages and a real-time stream of log messages (Hong, See [0038]). 
	Regarding claim 21, Hanaoka in view of Hong and Hatonen further teaches the method of claim 3, further comprising reassigning one or more of the message signatures based at least in part on a number of occurrences of each message signature and a number of times each pattern-based message template has occurred across a plurality of the log messages, relative to occurrences of other pattern-based message 5templates, using the counter (Hatonen, See [0027]-[0031]).

	Regarding claim 9, Hanaoka teaches a system, comprising: 
	a memory (Hanaoka, See [0074], The log management computer 101 includes a memory 605, a processor 606); and 
	at least one processing device (Hanaoka, See [0074], The log management computer 101 includes a memory 605, a processor 606), coupled to the memory, operative to implement the following steps: 
	obtaining at least one log message, wherein the at least one log message comprises a pattern-based message template and one or more message variable values, wherein the pattern-based message template is based at least in part on at least one pattern that is repeated across a plurality of the log messages (Hanaoka, See [0098] and Figure 18, Accordingly, the storing program 613 of this embodiment extracts a common portion and a variable portion from the log message 305 of the log 301, stores the extracted common portion in the common table 622, and stores the extracted variable portion in the variable table 623. See [0125], See [0068], Instead of obtaining logs from the log generating systems 105 via the network 107 or via the log collecting system 106, the log management computer 101 may obtain logs from some storage medium (e.g., a portable storage medium) in which logs generated by the log generating systems 105 are stored. The log generating systems 105 in this case do not need to be coupled to the log management computer 101); 
	writing, using at least one processing device, the one or more separated message variable values and a message signature corresponding to the separated pattern-based message template of the at least one log message to a log file (Hanaoka, See [0100]-[0108] and Figures 3-4, The log table 621 stores, for each log, the date/time, host name, and other structured portions of the log. …  The common portions extracted from the logs are integrated to be stored in the common table 622. The common table 622 includes the cid 711, a level 712, and an msg template 713). 
	Hanaoka teaches registered as the msg template 713 in the first row of the common table 622 of FIG. 4 is a common portion (message template) which is obtained by the storing program 613 by removing a variable portion from the log messages of the logs in the first to fourth rows of the table of FIG. 27. A variable portion of a log message is converted into a given letter string (for example, "% s") so that the log management computer 101 can identify which portion has been a variable portion (Hanaoka, See [0110]) and does not explicitly disclose obtaining a compression index that maps each of a plurality of different pattern- 15based message templates to a corresponding message signature of a plurality of message signatures.
	However, Hong teaches obtaining a compression index that maps each of a plurality of different pattern- 15based message templates to a corresponding message signature of a plurality of message signatures (Hong, See [0025], One embodiment may include a method for compressing text data. In a further embodiment, the method may include receiving text data. A further embodiment may include searching a compressible text item in a text data based on a text dictionary, wherein the text dictionary includes a plurality of key value pairs, each of which includes a text compression value and a corresponding compressible text items. See [0038], In one embodiment, a text dictionary may be built by an administrator familiar with an application system through manually entering key value pairs. In a further embodiment, a text dictionary may also be automatically built through extracting high-frequency information from massive sample text data. In an example embodiment, for an application running in a long term, many historical logs may already have been generated. In a further embodiment, these logs may be used as sample text data to generate a text dictionary. In a further embodiment, it may be also possible to directly use a text dictionary of other similar application that already runs).
	Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine Hanaoka and Hong because Hong provides text compression and decompression wherein a desired compression ratio may be obtained, and the compressed content per se is still in a searchable text form, thereby providing a possibility for searching without decompression and significantly saving storage space and enhancing search efficiency, and in turn, reducing the total cost ownership TCO and providing a better user Hong, See ABSTRACT) can be utilized by Hanaoka to use compression index and to improve system performance.
 	Hanaoka in view of Hong does not explicitly disclose wherein the pattern- 10based message template comprises at least one portion that is replaced with at least one of the message variable values, wherein the at least one pattern used to generate the pattern-based message template is learned from historical log data using a log pattern mining technique , and wherein the log pattern mining technique learns the at least one pattern of the pattern-based message template to represent a plurality of historical log 15messages in the historical log data; separating the at least one log message into the pattern-based message template and the one or more message variable values using the learned at least one pattern.
	However, Hatonen teaches wherein the pattern- 10based message template comprises at least one portion that is replaced with at least one of the message variable values, wherein the at least one pattern used to generate the pattern-based message template is learned from historical log data using a log pattern mining technique (Hatonen, See [0013], Concepts for obtaining a condensed or concise representation for data mining are known e.g. from J.-F. Boulicaut et al. "Modeling KDD Processes within the Inductive Database Framework", Proceedings of the First International Conference on Data Warehousing and Knowledge Discovery DaWak '99, Florence, Italy, Aug. 30 to Sep. 1, 1999, Springer-Verlag, LNCS 1676, pp. 293-302, "Frequent closures as a concise representation for binary data mining", Proceedings of the 4.sup.th Pacific-Asia Conference on Knowledge Discovery and Data Mining PakDD00 , Kyoto, Japan, Apr. 18 to 20, 2000, Springer-Verlag LNAI Vol. 1805, pp. 62-73, and "Constraint-based discovery of a condensed representation for frequent patterns", Proceedings of In these publications, patterns are used to define association rules which are screened. The aim is to obtain a condensed set of association rules. However, the disclosed procedures do not serve to reduce consumed space or increase readability for human beings), and wherein the log pattern mining technique learns the at least one pattern of the pattern-based message template to represent a plurality of historical log 15messages in the historical log data (Hatonen, See [0006], FIG. 1 shows an example of an extract portion of a log record produced by a fire-wall application. Most of the lines are reporting from quite normal network activity which is not very interesting. Therefore, logs are used basically for `after-the-fact`-analysis where-reasons and chains of events preceding problems are analysed. Even for such tasks, the present logs are very difficult to use due to the huge amount of data which hides relevant facts); separating the at least one log message into the pattern-based message template and the one or more message variable values using the learned at least one pattern (Hatonen, See [0056] and Figures 1-4, FIG. 4 shows an example for eleven most frequent sets or patterns found in a firewall log file. The first set contains constant values of all other fields except the field "destination". Therefore, this field is marked with "*". Furthermore, the next two lines consist of constant values of all other fields except the field "source", and so on. Correspondingly, in the example shown in FIG. 3, the detection algorithm has identified two frequent episodes, wherein the first sequence 0 consists of two lines and the other sequence 1 contains only one line. Due to the repeated occurrences of these two sequences SEQUENCE 0 and SEQUENCE 1, 66 lines can be removed from the system log data file. In the example shown in FIG. 4, all lines of the log file matching to one of the eleven frequent patterns can be removed .
	Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine Hanaoka and Hong and Hatonen because Hatonen provides invention relates to a method and apparatus for compressing a log record information provided e.g. to a monitoring system. Frequent patterns in the log information are detected and, then, redundant frequent patterns whose value or record combination is a subset of a value or record combination of another one of said detected frequent patterns are removed. Accordingly, a general method is provided which can be applied to all event logs arising from communication net-works or other monitoring systems. The detection of frequent patterns is only based on value or record combinations and is thus independent of the specific application. On the other hand, the size of the stored log files can be decreased remarkably while remaining readable for human beings (Hatonen, See ABSTRACT) can be utilized by Hanaoka and Hong to use compression index and to improve system performance.
	Regarding claims 11-14 and 22, the instant claims are system claims which correspond to the method claims 3-8 and 21 above, therefore they are rejected for the same reason as set forth above.

Regarding claim 15, Hanaoka teaches a computer program product, comprising 
a non- transitory machine-readable storage medium having encoded therein executable code of one or more software programs, wherein the one or more software programs when executed by at least one processing device (Hanaoka, See  [0080], The memory 605 stores a storing program 613, a reconfiguration program 614, and a search program 615. The memory 605 also has a buffer 616 in which a log can be stored temporarily. The programs 613 to 615 are executed by the processor 606) perform the following steps: 
obtaining at least one log message, wherein the at least one log message comprises a obtaining at least one log message, wherein the at least one log message comprises a pattern-based message template and one or more message variable values, wherein the pattern-based message template is based at least in part on at least one pattern that is repeated across a plurality of the log messages (Hanaoka, See [0098] and Figure 18, Accordingly, the storing program 613 of this embodiment extracts a common portion and a variable portion from the log message 305 of the log 301, stores the extracted common portion in the common table 622, and stores the extracted variable portion in the variable table 623. See [0125], See [0068], Instead of obtaining logs from the log generating systems 105 via the network 107 or via the log collecting system 106, the log management computer 101 may obtain logs from some storage medium (e.g., a portable storage medium) in which logs generated by the log generating systems 105 are stored. The log generating systems 105 in this case do not need to be coupled to the log management computer 101); 
	writing, using at least one processing device, the one or more separated message variable values and a message signature corresponding to the separated pattern-based message template of the at least one log message to a log file (Hanaoka, See [0100]-[0108] and Figures 3-4, The log table 621 stores, for each log, the date/time, host name, and other structured portions of the log. …  The common portions extracted from the logs are integrated to and an msg template 713). 
	Hanaoka teaches registered as the msg template 713 in the first row of the common table 622 of FIG. 4 is a common portion (message template) which is obtained by the storing program 613 by removing a variable portion from the log messages of the logs in the first to fourth rows of the table of FIG. 27. A variable portion of a log message is converted into a given letter string (for example, "% s") so that the log management computer 101 can identify which portion has been a variable portion (Hanaoka, See [0110]) and does not explicitly disclose obtaining a compression index that maps each of a plurality of different pattern- 15based message templates to a corresponding message signature of a plurality of message signatures.
	However, Hong teaches obtaining a compression index that maps each of a plurality of different pattern- 15based message templates to a corresponding message signature of a plurality of message signatures (Hong, See [0025], One embodiment may include a method for compressing text data. In a further embodiment, the method may include receiving text data. A further embodiment may include searching a compressible text item in a text data based on a text dictionary, wherein the text dictionary includes a plurality of key value pairs, each of which includes a text compression value and a corresponding compressible text items. See [0038], In one embodiment, a text dictionary may be built by an administrator familiar with an application system through manually entering key value pairs. In a further embodiment, a text dictionary may also be automatically built through extracting high-frequency information from massive sample text data. In an example embodiment, for an application running in a long term, many historical logs may already have been generated. In a further embodiment, these logs may be .
	Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine Hanaoka and Hong because Hong provides text compression and decompression wherein a desired compression ratio may be obtained, and the compressed content per se is still in a searchable text form, thereby providing a possibility for searching without decompression and significantly saving storage space and enhancing search efficiency, and in turn, reducing the total cost ownership TCO and providing a better user experience (Hong, See ABSTRACT) can be utilized by Hanaoka to use compression index and to improve system performance.
 	Hanaoka in view of Hong does not explicitly disclose wherein the pattern- 10based message template comprises at least one portion that is replaced with at least one of the message variable values, wherein the at least one pattern used to generate the pattern-based message template is learned from historical log data using a log pattern mining technique , and wherein the log pattern mining technique learns the at least one pattern of the pattern-based message template to represent a plurality of historical log 15messages in the historical log data; separating the at least one log message into the pattern-based message template and the one or more message variable values using the learned at least one pattern.
	However, Hatonen teaches wherein the pattern- 10based message template comprises at least one portion that is replaced with at least one of the message variable values, wherein the at least one pattern used to generate the pattern-based message template is learned from historical log data using a log pattern mining technique (Hatonen, See [0013], Concepts for obtaining a condensed or concise representation for data mining are known e.g. from J.-F. Boulicaut et al. "Modeling KDD Processes within the Inductive Database Framework", Proceedings of the First International Conference on Data Warehousing and Knowledge Discovery DaWak '99, Florence, Italy, Aug. 30 to Sep. 1, 1999, Springer-Verlag, LNCS 1676, pp. 293-302, "Frequent closures as a concise representation for binary data mining", Proceedings of the 4.sup.th Pacific-Asia Conference on Knowledge Discovery and Data Mining PakDD00 , Kyoto, Japan, Apr. 18 to 20, 2000, Springer-Verlag LNAI Vol. 1805, pp. 62-73, and "Constraint-based discovery of a condensed representation for frequent patterns", Proceedings of the Workshop Database Support for-KDD co-located with the 5.sup.th European Conference on Principals and Practice of Knowledge Discovery in Databases PKDD '01, Freiburg, Germany, Sep. 7, 2001, pp. 3-13. In these publications, patterns are used to define association rules which are screened. The aim is to obtain a condensed set of association rules. However, the disclosed procedures do not serve to reduce consumed space or increase readability for human beings), and wherein the log pattern mining technique learns the at least one pattern of the pattern-based message template to represent a plurality of historical log 15messages in the historical log data (Hatonen, See [0006], FIG. 1 shows an example of an extract portion of a log record produced by a fire-wall application. Most of the lines are reporting from quite normal network activity which is not very interesting. Therefore, logs are used basically for `after-the-fact`-analysis where-reasons and chains of events preceding problems are analysed. Even for such tasks, the present logs are very difficult to use due to the huge amount of data which hides relevant facts); separating the at least one log message into the pattern-based message template and the one or more message variable values using the learned at least one pattern (Hatonen, See [0056] and Figures 1-4, FIG. 4 shows an example for eleven most frequent sets or patterns found in a firewall log file. The first set contains constant values of all other fields except the field "destination". Therefore, this field is marked with "*". Furthermore, the next two lines consist of constant values of all other fields except the field "source", and so on. Correspondingly, in the example shown in FIG. 3, the detection algorithm has identified two frequent episodes, wherein the first sequence 0 consists of two lines and the other sequence 1 contains only one line. Due to the repeated occurrences of these two sequences SEQUENCE 0 and SEQUENCE 1, 66 lines can be removed from the system log data file. In the example shown in FIG. 4, all lines of the log file matching to one of the eleven frequent patterns can be removed from the core log or alternatively lines of a pattern and their predecessors or successors can be inspected in the log file. The lines matching one of these patterns cover about 99.8% of the whole log file. After these have been removed there will only 31 lines left in the log file).
	Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine Hanaoka and Hong and Hatonen because Hatonen provides invention relates to a method and apparatus for compressing a log record information provided e.g. to a monitoring system. Frequent patterns in the log information are detected and, then, redundant frequent patterns whose value or record combination is a subset of a value or record combination of another one of said detected frequent patterns are removed. Accordingly, a general method is provided which can be applied to all event logs arising from communication net-works or other monitoring systems. The detection of frequent patterns is only based on value or record combinations and is thus independent of the specific application. On the other hand, the size of the stored log files can be decreased remarkably while remaining readable for human beings (Hatonen, See ABSTRACT) can be utilized by Hanaoka and Hong to use compression index and to improve system performance.


Conclusion
Examiner’s note: Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.+-

					Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIOW-JY FAN whose telephone number is (571)270-7846 and whose email address is shiow-jy.fan@uspto.gov.  The examiner can normally be reached on Monday-Friday 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIOW-JY FAN/            Primary Examiner, Art Unit 2168